ORDER

PER CURIAM:
AND NOW, this 28th day of April, 2000, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is REVERSED. The docket does not reflect that the Prothonotary of the Court of Common Pleas of Montgomery County sent notice of the October 23, 1997 order to the parties in compliance with Pa.R.C.P. 236. Thus, the order of October 23, 1997 was not final. Frazier v. City of Philadelphia, 557 Pa. 618, 735 A.2d 113 (1999). This matter is REMANDED to the Superior Court to address the merits of the appeal.